DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered. Claims 1-8 remain pending in this application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Massage mechanism” for administering a massage 
“ascent-descent mechanism” adjustably moving up and down a position of the massaging member
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claim 1, line 5: “the drive mechanism” should be corrected to --a drive mechanism--. Since it appears the “drive mechanism portion” and the “drive mechanism” are different components.
In claim 1, line 7: “the massaging portion” should be corrected to --a massaging portion--.
In claim 1, line 27: “to perform a massage without much moving the massaging member along the front-rear axis,” it is suggested applicant amend the limitation to --to perform a massage without substantially moving the massing member along the front-rear axis-- or --to perform a massage without substantial movement of the massaging member along the front-rear axis--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa et al. (US 5,792,080) in view of Tsukada et al. (US PGPub 2007/0167887).
Regarding claim 1, Ookawa teaches a massage machine (see Fig. 1 and abstract) including, in a backrest portion (fig. 1, massage mechanism located within backrest 4), a massage mechanism (fig. 2) with a massaging member (Fig. 2, 86), for administering with the massaging member a massage to a user while supporting a body of the user at least on the backrest portion (see Fig. 1 and col. 5, lines 23-26), the massage machine comprising: 
a drive mechanism portion having a portion stationary to the drive mechanism (see Fig. 2, kneading shaft 21 is stationary to the drive mechanism portion 40;  see col. 4, lines 56-60, the shaft rotates within the drive mechanism but does not move its position relative to the mechanism itself)), said stationary portion movably supporting the massaging member (see col. 5, lines 23-26, the movement of the shaft moves the massage member 86), the drive mechanism portion making the massaging portion perform a relative motion relative to the stationary portion repeatedly such that the massaging member describes in space a reference locus which is a predetermined closed curve for a kneading massage (see fig. 6 and col. 5, lines 46-58 the massage mechanism drives the treatment tips through the rotation of the kneading shaft and the eccentric boss  to create a curved locus of kneading as shown in fig. 6); 
an ascent-descent mechanism adjustably moving up and down a position of the massaging member along the backrest portion together with the entire drive mechanism portion (Fig. 1, railing 14 which engages with racks 13 to move the mechanism up and down; see col. 4, lines 47-53); and 
a controller configured to control operation of the drive mechanism portion and the ascent-descent mechanism (see figs. 11 and 12, the controller 142 controls operation of the massage device), 
wherein the controller is configured to
control the drive mechanism portion to make the massaging member perform a relative reciprocating movement relative to the stationary portion within a partial movement range corresponding to a partial segment of the reference locus (see Fig. 33A and col. 11, lines 54-65, general teaching that the motor can be controlled to move the massage member in a reciprocating movement in a partial segment of a reference locus as shown in fig 33A) and
obtain a state where the massaging member is brought close to the user and, while this state where the massaging member is located close to the user is maintained, to perform a massage without much moving the massaging member along the front-rear axis (see col. 6, line 46- col. 7, lines 2; col. 8, lines 53-62 and fig. 18; the massage mechanism has a means of adjusting the projection amount of the applicator 86 which would bring the massage member close to the user; the non-adjust strength mode of the device keeps the projection at a fixed projection or closeness to perform massage at that strength); 
wherein the drive mechanism portion includes, as a mechanism that moves the massaging member (see fig. 2): 
a kneading shaft (Fig. 2, 21) supported rotatably and driven to rotate by a predetermined drive source (see col. 4, lines 58-60, shaft 21 driven by motor 30); 
an eccentric rotor portion (Fig. 2, 80; see col. 5, lines 6-7) formed integrally on the kneading shaft (see col. 5, lines 8-11, the rotor is fixed to the main shaft by a key on the shaft, forming an integral rotor-shaft unit by fitting of the key and slot) so as to be oblique relative thereto (see col. 5, lines 6-8, the wheels 80 are inclined relative to the kneading shaft); and 
a massaging member support arm fitted to the eccentric rotor portion so as to be rotatable relative thereto (fig. 2, 85; see col. 18-22, the massage member arm ‘rotates’ about the eccentric rotor portion in the same manner as applicants in that the arm itself isn’t rotating about the axis but its motion comes from the rotation of the eccentric rotor portion rotating about the shaft), 
the massaging member support arm having the massaging member fixed to an end portion thereof so as to support the massaging member in a protruding state (see Fig. 2, massage member 86 fixed to arm 85; see col. 5, lines 14-27, the massage members are fixed to the arms such that they protrude and apply pressure to the user),
wherein as the kneading shaft rotates, the eccentric rotor portion rotates eccentrically about the kneading shaft (see col. 5, lines 23-26), and as the eccentric rotor portion rotates, the massaging member support arm fitted around the eccentric rotor portion swings continuously, thereby making the massaging member on an end portion of the massaging member support arm perform repeatedly a relative motion so as to describe the reference locus (see col. 5, lines 40-56; see fig. 6 showing the motion of the massage member). 
Ookawa does not teach controlling the ascent-descent mechanism to make the massaging member and the drive mechanism portion perform an up-down movement in coordination with the relative reciprocating movement of the massaging member such that the movement produced by the drive mechanism portion and the movement produced by the ascent-descent mechanism are combined together to produce an actual motion of the massaging member so as to describe a locus which is a curve different from the reference locus.
However, Tsukada teaches an analogous massage device (see abstract and Fig. 1) with a massaging member (Fig. 8A, roller 30 that performs the massage); an ascent-descent mechanism (Fig. 3, massage mechanism 20 mounted on railings 16) adjustably moving up and down a position of the massaging member along the backrest portion together with the entire drive mechanism portion (see paragraph 53); and a drive mechanism portion (Figs. 7 and 8A-8B  drive mechanism portion being the mechanism for controlling the rollers including motors 41 and 42 and shafts 34 and 36, and gears 50, 52, 54); a controller configured to control operation of the drive mechanism portion and the ascent-descent mechanism ((see Fig. 9, controller 110; see paragraph 57), to make the massaging member and the drive mechanism portion perform an up-down movement in coordination with the relative reciprocating movement of the massaging member (see Fig. 16 and paragraph 66) such that the movement produced by the drive mechanism portion and the movement produced by the ascent-descent mechanism are combined together to produce an actual motion of the massaging member so as to describe a locus which is a curve different from the reference locus (see annotated Figs 12 and 17 of Tsukada below; see also paragraph 66, the movement in the y-axis direction is altered to achieve a modified locus curve different from the reference locus).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Yoshida to control the ascent-descent mechanism in coordination with the relative reciprocating movement of the massage member in order to produce a combined locus different from the reference locus, as taught by Tsukada, for the purpose of moving the application along a path in order to perform the kneading massage continuously over an elongated portion of the body (see paragraph 15 of Tsukada).

    PNG
    media_image1.png
    477
    401
    media_image1.png
    Greyscale

Annotated Figs 12b and 17 of Tsukada
Regarding claim 2, Ookawa as modified, further teaches wherein the controller is configured to use, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement (see above, Ookawa controls to massage members in a partial movement range), a predetermined partial segment of the reference locus of which a front-rear position on the locus is frontward and close to the user (see Figs. 14-16 and col. 8, lines 16-62, the massager of Ookawa is capable of moving the massage member back and forward, or front-rear, and teaches moving it frontward toward and close to the user; as modified, the partial segment of the locus can be a segment that moves in the front-rear plane).
Regarding claim 5, Ookawa, as modified, further teaches wherein the controller is configured to control the drive mechanism portion and the ascent- descent mechanism such that the movement (see Figs. 23-27 of Ookawa, controller controls drive mechanism 331 and lifting and lowering mechanism 360) produced by the drive mechanism portion and the movement produced by the ascent-descent mechanism are combined together to produce the actual motion of the massaging member (see annotated Fig. 17 of Tsukada above) so as to describe one of a plurality of switchable loci of different sizes which are each a curve (see Figs 10 and 11 of Yoshida; see also Figs 21 and 22 of Tsukada; Yoshida teaches that different sizes of loci can be achieved by modifying the operation of the motors, see paragraph 51. As modified by Tsukada, this includes modification of the ascent-descent mechanism to achieve different loci).
Regarding claim 6, Ookawa further teaches wherein 24Masuvalley & Partners Docket No.: 16085-314USthe drive mechanism portion includes (Fig. 2, 330), as a mechanism that moves the massaging member (see paragraph 35): a kneading shaft (Fig. 13, 333) supported rotatably and driven to rotate by a predetermined drive source (Fig. 13, motor 331; see paragraph 35, motor drives shaft to rotate); an eccentric rotor portion formed integrally on the kneading shaft so as to be oblique relative thereto (Fig. 13, pivotally moving bodies 332; see paragraph 35); and a massaging member support arm (Fig. 13. 395) fitted to the eccentric rotor portion so as to be rotatable relative thereto (see Fig. 13, arm fitted to rotor; see paragraph 35 describing the motion), the massaging member support arm having the massaging member fixed to an end portion thereof so as to support the massaging member in a protruding state (see Fig. 13, massage member 331 protrudes from the mechanism and is fixed to the end of the arm 395), wherein as the kneading shaft rotates, the eccentric rotor portion rotates eccentrically about the kneading shaft, and as the eccentric rotor portion rotates, the massaging member support arm filled around the eccentric rotor portion swings continuously, thereby making the massaging member on an end portion of the massaging member support arm perform repeatedly a relative motion so as to describe the reference locus (see paragraphs 35 and 44 describing the kneading mechanism driving the massage members; see Fig 5 showing an example of the reference locus created from these movements).
Regarding claim 8, Ookawa teaches a massage machine (see Fig. 1 and abstract) including, in a backrest portion (fig. 1, massage mechanism located within backrest 4), a massage mechanism (fig. 2) with a massaging member (Fig. 2, 86), for administering with the massaging member a massage to a user while supporting a body of the user at least on the backrest portion (see Fig. 1 and col. 5, lines 23-26), the massage machine comprising: 
a drive mechanism portion having a portion stationary to the drive mechanism (see Fig. 2, kneading shaft 21 is stationary to the drive mechanism portion 40;  see col. 4, lines 56-60, the shaft rotates within the drive mechanism but does not move its position relative to the mechanism itself)), said stationary portion movably supporting the massaging member (see col. 5, lines 23-26, the movement of the shaft moves the massage member 86), the drive mechanism portion making the massaging portion perform a relative motion relative to the stationary portion repeatedly such that the massaging member describes in space a reference locus which is a predetermined closed curve for a kneading massage (see fig. 6 and col. 5, lines 46-58 the massage mechanism drives the treatment tips through the rotation of the kneading shaft and the eccentric boss  to create a curved locus of kneading as shown in fig. 6); 
an ascent-descent mechanism adjustably moving up and down a position of the massaging member along the backrest portion together with the entire drive mechanism portion (Fig. 1, railing 14 which engages with racks 13 to move the mechanism up and down; see col. 4, lines 47-53); and 
a controller configured to control operation of the drive mechanism portion and the ascent-descent mechanism (see figs. 11 and 12, the controller 142 controls operation of the massage device), 
wherein the reference locus describes the closed curve in all of xy-plane, xz-plane, and yz-plane in three dimensional space (see Figs. 6, 8, 31A and 32A, the curve is in a three-dimensional space as seen in Fig. 6 and 32A showing the xy-plane and fig. 8 and 31A illustrating there is a z-direction, the amount of projection),
wherein the x direction is the left-right direction, the y direction is up-down direction, and the z direction is the front-rear direction (see Figs. 8 and 31A, fig. 8 shows the locus has a z component in the front-rear direction, to and away from the user, and Fig. 31A showing the xy-plane where x is left-right and y is up-down)
wherein the controller is configured to 
control the drive mechanism portion to make the massaging member perform a relative reciprocating movement relative to the stationary portion within a partial movement range corresponding to a partial segment of the reference locus (see Fig. 33A and col. 11, lines 54-65, the motor can be controlled to move the massage member in a reciprocating movement in a partial segment of the reference locus as shown in fig 33A) 
wherein the partial segment is a range in which the massaging member can move in each of the left-right direction, the up-down direction, and the front-rear direction (see Figs. 31A and fig. 8 showing the directions the massage member moves, in all three dimensions), and
obtain a state where the massaging member is brought close to the user and, while this state where the massaging member is located close to the user is maintained, to perform a massage without much moving the massaging member along the front-rear axis (see col. 6, line 46- col. 7, lines 2; col. 8, lines 53-62 and fig. 18; the massage mechanism has a means of adjusting the projection amount of the applicator 86 which would bring the massage member close to the user; the non-adjust strength mode of the device keeps the projection at a fixed projection or closeness to perform massage at that strength); 
Ookawa does not teach controlling the ascent-descent mechanism to make the massaging member and the drive mechanism portion perform an up-down movement in coordination with the relative reciprocating movement of the massaging member such that the movement produced by the drive mechanism portion and the movement produced by the ascent-descent mechanism are combined together to produce an actual motion of the massaging member so as to describe a locus which is a curve different from the reference locus; the controller makes the ascent-descent mechanism operate so that it makes the massaging members together with the entire drive mechanism portion move up and down so as to give the massaging members predetermined up-down displacements along the backrest portion that are in phase with the movement of the massaging members along the partial segment of the reference locus.
However, Tsukada teaches an analogous massage device (see abstract and Fig. 1) with a massaging member (Fig. 8A, roller 30 that performs the massage); an ascent-descent mechanism (Fig. 3, massage mechanism 20 mounted on railings 16) adjustably moving up and down a position of the massaging member along the backrest portion together with the entire drive mechanism portion (see paragraph 53); and a drive mechanism portion (Figs. 7 and 8A-8B  drive mechanism portion being the mechanism for controlling the rollers including motors 41 and 42 and shafts 34 and 36, and gears 50, 52, 54); a controller configured to control operation of the drive mechanism portion and the ascent-descent mechanism (see Fig. 9, controller 110; see paragraph 57), to make the massaging member and the drive mechanism portion perform an up-down movement in coordination with the relative reciprocating movement of the massaging member (see Fig. 16 and paragraph 66) such that the movement produced by the drive mechanism portion and the movement produced by the ascent-descent mechanism are combined together to produce an actual motion of the massaging member so as to describe a locus which is a curve different from the reference locus (see annotated Figs 12 and 17 of Tsukada above; see also paragraph 66, the movement in the y-axis direction is altered to achieve a modified locus curve different from the reference locus); the controller makes the ascent-descent mechanism operate so that it makes the massaging members together with the entire drive mechanism portion move up and down (see Figs. 17 and 24, and paragraph 66, the ascent-descent mechanism moves the massage members up and down to massage over an extended portion of the user’s body in the desired pattern) so as to give the massaging members predetermined up-down displacements along the backrest portion that are in phase with the movement of the massaging members along the segment of the reference locus (see Figs. 16 and 17, the controller moves the massage members in predetermined displacements controlled by the speed, see Fig. 16, that are in phase with the movement of the massage members in the xy-plane, seen in Fig. 17).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Yoshida to control the ascent-descent mechanism in coordination with the relative reciprocating movement of the massage member in order to produce a combined locus different from the reference locus, as taught by Tsukada, for the purpose of moving the application along a path in order to perform the kneading massage continuously over an elongated portion of the body (see paragraph 15 of Tsukada). As modified, the massaging members have predetermined up-down displacements along the backrest portion that are in phase with the movement of the massaging members along the partial segment of the reference locus as Ookawa teaches this partial segment motion.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US PGPub 2017/0281455) in view of Tsukada et al. (US PGPub 2007/0167887), as applied to claim 1 above, and further in view of Yamamoto et al. (US PGPub 2004/0025239).
Regarding claim 3, Ookawa, as modified, teaches all previous elements of the claim as stated above. Ookawa does not teach wherein the controller is configured to allow switching between a state where the controller chooses, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, a predetermined partial segment of the reference locus that includes a frontmost position closest to the user and a state where the controller chooses, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, a predetermined partial segment of the reference locus that includes a rearmost position farthest from the user.
However, Yamamoto teaches an analogous massage device (see abstract and Fig. 1) wherein the controller (see Fig. 4)  is configured to allow switching between a state where the controller chooses, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, a predetermined partial segment of the reference locus that includes a frontmost position closest to the user (see Fig. 20A and paragraph 98, the controller drives the massage balls in a reciprocating movement whose path is closes to the human body) and a state where the controller chooses, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, a predetermined partial segment of the reference locus that includes a rearmost position farthest from the user (see Fig. 20B and paragraph 99, the controller drives the massage balls in a reciprocating movement whose path is furthest from the human body)
Ookawa, as modified, teaches a massage device that drives the massage members in a relative reciprocating movement within a partial movement range corresponding to a partial segment of a reference locus. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Yoshida to control the massage members between states where the relative reciprocating movement is in a partial range including the front-most position closest to the user and a state where the relative reciprocating movement is in a partial range including the rear-most position to the user, as taught by Yamamoto, for the purpose of applying both a kneading and loosening up-effect on the muscle and a rubbing movement on the muscle (see paragraphs 98 and 99 of Yamamoto).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa et al. (US 5,792,080) in view of Tsukada et al. (US PGPub 2007/0167887) as applied to claim 1 above and further in view of Hollington et al (US PGPub 2008/0200849).
Regarding claim 4, Ookawa, as modified, teaches all previous elements of the claim as stated above. Ookawa does not teach wherein the controller is configured to set, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, two or more predetermined partial segments including at least one of, of the reference locus, a left-end part, a right-end part, an upper-end part, and a lower-end part on the locus and allow switching between a state where the controller chooses one of the set predetermined partial segments and a state where the controller chooses another of the set predetermined partial segments.
However, Hollington teaches an analogous massage device (see abstract and fig. 1) wherein the controller is configured to set, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, two or more predetermined partial segments including at least one of, of the reference locus, a left-end part, a right-end part, an upper-end part, and a lower-end part on the locus (see Figs. 4 and 6 and paragraphs 57-59 of Hollington, Hollington teaches that the total possible movement of the massage member can be split into different sectors, in modifying Yoshida, this would be splitting up the reference locus into different segments, including the left, right, upper, and lower parts) and allow switching between a state where the controller chooses one of the set predetermined partial segments and a state where the controller chooses another of the set predetermined partial segments (see Hollington Fig 6 and paragraph 69 of Hollington;). 
Ookawa’s controller is able to switch between different modes of operation (see Figs. 11-12 for example). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Ookawa to select and switch between different predetermined partial segments, as taught by Hollington, for the purpose of customizing the massage to the user’s needs (see paragraphs 6 and 56 of Hollington).
Regarding claim 7, Ookawa, as modified, teaches all previous elements of the claim as stated above. Ookawa does not teach wherein it is configured to perform a massage by press-and-knead, by moving the massaging member so that the actual motion of the massaging member so as to describe a locus which is a curve different from the reference locus describes composite loci that have a smaller area compared with an ordinary kneading massage.
However, Hollington teaches an analogous massage device (see abstract and fig. 1) configured to perform a massage by press-and-knead, by moving the massaging member so that the actual motion of the massaging member so as to describe a locus which is a curve different from the reference locus describes composite loci that have a smaller area compared with an ordinary kneading massage (see Fig. 6 of Hollington, some of the curves are smaller segments, resulting in a locus with a curve that has a smaller area compared with the ordinary kneading of the entire curve).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the partial segment control of Ookawa to be a partial segment of a smaller area resulting in a locus with a curve that has a smaller area compared with the ordinary kneading massage, as taught by Hollington, for the purpose of customizing the massage to the user’s needs (see paragraphs 6 and 56 of Hollington).
Response to Arguments
Applicant's arguments filed 7/7/2022 Applicant’s arguments with respect to claims 1-2 and 4-7 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Yoshida does not teach the added limitations toward the structure of the massage mechanism and how the massage member is driven by the mechanism. However, Ookawa is now used to teach these limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US PGPub 2005/0010144); Chen (US PGPub 2005/0090770).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 3785

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799